 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A

NATURAL PERSON, YOU MAY REMOVE OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM
THIS INSTRUMENT BEFORE IT IS FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL
SECURITY NUMBER OR YOUR DRIVER'S LICENSE NUMBER.



 



OVERRIDING ROYALTY INTEREST DEED

 







THE STATE OF TEXAS           ~





                                                                                     
KNOW ALL MEN BY THESE PRESENTS:





COUNTY OF ANDERSON   ~

 









Date: 

                  July ____, 2006

 

Effective Date:

                July _____, 2006





 





Grantor:



                  WENTWORTH ENERGY, INC., an Oklahoma corporation

, acting by and



                   through its duly authorized officer, undersigned





 





Grantor's Mailing Address:





            115 West 7th Street, Suite #1415, Fort Worth,





            Tarrant County, Texas 76102





           





Grantee:



             ROBOCO ENERGY, INC

., a Texas corporation







 





Grantees' Mailing Address: 





            5110 Anderson County Road 2206, Palestine,





            Anderson County, Texas 75801





 





Consideration:





Ten and No/100 ($10.00) Dollars and other good and valuable consideration, the
receipt and sufficiency of which is hereby expressly confessed and recognized by
Grantor.





 





Property:

A three (3.00%) percent overriding royalty interest of Grantor's mineral
interest, in all the oil, gas, and constituent elements including cashinghead
gas produced from wells drilled by WENTWORTH ENERGY, INC. as well as from any
well or wells drilled for or in which WENTWORTH ENERGY, INC. participates
(whether by farmout, farm-in, lease, assignment or otherwise) as a result of the
recommendation of WENTWORTH ENERGY, INC., as may be located on those certain
properties described in Exhibit A., attached hereto and fully incorporated
herein.  Such grant shall only apply to production as described herein, from
wells drilled and developed subsequent to the date of this conveyance, and shall
not include any well on the subject properties that may be in production as of
the date of this conveyance.

 



When the context requires, singular nouns and pronouns include the plural.  This
instrument shall be deemed to be effective upon its recording in the office of
the county clerk.





 





--------------------------------------------------------------------------------

 





 





            EXECUTED this           day of June, 2006.





 





 





 





                                                                                   
WENTWORTH ENERGY, INC.





 





 





                                                                        By: 
                                                                     

                                                                                   
JOHN PUNZO,



                                                                                   
Its Chief Executive Officer



 





 





THE STATE OF TEXAS           ~





 





COUNTY OF ANDERSON        ~





 





            This instrument was acknowledged before me on the 20 day of June,
2006, by John Punzo, in the capacity stated, on behalf of Wentworth Energy, Inc.





 





 





                                                                                                                                                           
                                                                    





                                                                                                                                                        
  Notary Public in and for the State of Texas





 





 





After recording, please return to:



JACKSON HANKS, P.C.





Post Office Box 2458





Palestine, Texas  75802

 

 

--------------------------------------------------------------------------------

EXHIBIT A

 

MINERAL INTERESTS

 

ANDERSON COUNTY, TEXAS





 



1.         An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 121.96 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to Vonzo Chafin
in instrument dated 10-28-1938 of record in Volume 291 at Page 95, Deed Records
of Anderson County, Texas.



 

2.         An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 150.48 acre tract of land located on the J. I. Aguilera Eleven
League Grant, A-5, in Anderson County, Texas conveyed by the P. D. C. Ball
Estate to Vonzo Chafin in instrument dated 04-01-1943 of record in Volume 325 at
Page 428, Deed Records of Anderson County, Texas.



 

3.         An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 81.16 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to J. L. Parkman
in instrument dated 08-04-1943 of record in Volume 328 at Page 519, Deed Records
of Anderson County, Texas.



 

4.         An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 63.3 acre tract of land located on the J. I. Aguilera Grant, A-5, in
Anderson County, Texas conveyed by the P. D. C. Ball Estate to S. B. Odom in
instrument dated 01-15-1941 of record in Volume 307 at Page 184, Deed Records of
Anderson County, Texas.



 

5.         An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 198.15 acres of land consisting of a 113.6 acre tract of land and an
84.55 acre tract of land located on the J. I. Aguilera Grant, A-5, in Anderson
County, Texas conveyed by the P. D. C. Ball Estate to H. S. Gilliam in
instrument dated 05-08-1940 of record in Volume 299 at Page 216, Deed Records of
Anderson County, Texas.

 



--------------------------------------------------------------------------------

 

6.         An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 56.89 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to A. F. Via in
instrument dated 05-08-1940 of record in Volume 299 at Page 161, Deed Records of
Anderson County, Texas.



 

7.         An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 45.61 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to A. F. Via in
instrument dated 02-10-1936 of record in Volume 265 at Page 564, Deed Records of
Anderson County, Texas.



 

8.         All of oil, gas and other minerals in and under the Southeast 1/2 of
a  114.60 acre tract of land being the located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to O. S. Pool, et
ux in instrument dated 09-08-1947 of record in Volume 387 at Page 289, Deed
Records of Anderson County, Texas.



 

9.         An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 28.89 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to M. O. Sparks
in instrument dated 04-07-1948 of record in Volume 396 at Page 8, Deed Records
of Anderson County, Texas.



 

10.       An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 425.93 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to Charles C.
Lunsford in instrument dated 12-01-1943 of record in Volume 332 at Page 183,
Deed Records of Anderson County, Texas.



 

11.       An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 119.97 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to Jack C.
Dauphin in instrument dated 04-01-1943 of record in Volume 325 at Page 431, Deed
Records of Anderson County, Texas.



 

12.       An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 260 acre tract of land located on the J. I. Aguilera Grant, A-5, in
Anderson County, Texas conveyed by the P. D. C. Ball Estate to Rufus E.
Thompson, et al in instrument dated 09-15-1938 of record in Volume 289 at Page
392, Deed Records of Anderson County, Texas.

 



--------------------------------------------------------------------------------

 

13.       All of the oil, gas and other minerals in and under a 2, 246.31 acre
tract of land located on the M. Rionda Grant, A-58, in Anderson County, Texas
described in an Oil, Gas and Mineral Lease executed by William R. Cady, et al to
Exxon Corporation dated 12-15-1980 of record in Volume 938 at Page 267, Deed
Records of Anderson County, Texas.



 

14.       An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 93.43 acre tract of land located on the M. R. Palacios Survey, A-50,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to Bennie Brown
in instrument dated 11-27-1944 of record in Volume 345 at Page 364, Deed Records
of Anderson County, Texas.



 

15.       An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 12.54 and a 20.2 acre tract of land located on the M. Rionda Grant,
A-58, in Anderson County, Texas conveyed by the P. D. C. Ball Estate to Nettrice
B. Davis, et ux in instrument dated 11-03-1943 of record in Volume 331 at Page
461, Deed Records of Anderson County, Texas.



 

16.       An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 585.10 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed on behalf of the P. D. C. Ball Estate to J.
C. Huffman, et al in instrument dated 01-06-1941 of record in Volume 307 at Page
189, Deed Records of Anderson County, Texas. 



 

17.       An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 243.7 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to E. H. Shelton
in instrument dated 05-26-1936 of record in Volume 271 at Page 348, Deed Records
of Anderson County, Texas. 



 

18.       An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 110.22 acre tract of land located on the M. Rionda Grant, A-58, in
Anderson County, Texas conveyed by the P. D. C. Ball Estate to Frank E. Avant in
instrument dated 01-17-1944 of record in Volume 332 at Page 279, Deed Records of
Anderson County, Texas.



 

19.       An undivided 1/2 interest in an to the oil, gas and other minerals in
and under a 560.72 acre tract of land located on the J. N. Acosta Survey, A-1,
in Anderson County, Texas conveyed by the P. D. C. Ball Estate to H. A. Gee and
L. L. Crist in instrument dated 11-25-1946 of record in Volume 375 at Page 285,
Deed Records of Anderson County, Texas.

 



--------------------------------------------------------------------------------

 

20.       An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a 698.4 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas described by metes and bounds description prepared by
W. B. Chambers to Ex Parte dated 06-04-1965 of record in Volume 701 at Page 529,
Deed Records of Anderson County, Texas and being a part of an 1,815.19 acre
tract described in a Mineral Deed from William R. Cady, et al to O. P. Leonard,
et al dated 06-11-1965 of record in Volume 702 at Page 159, Deed Records of
Anderson County, Texas.

 

21.       An undivided 1/2 interest in and to the oil, gas and other minerals in
and under that   1,116.79 acre tract of land located on the J. I. Aguilera
Grant, A-5, in Anderson County, Texas described in an Oil, Gas and Mineral Lease
from William R. Cady, et al to Texas Oil & Gas Corporation dated 08-29-1981 of
record in Volume 944 at Page 860, Deed Records of Anderson County, Texas.



 

22.       An undivided 3/4 interest in and to the oil, gas and other minerals in
and under a 715.7 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas described in an Oil, Gas and Mineral Lease executed by
William R. Cady, et al to Weaver Oil & Gas Corporation dated 02-04-1980 of
record in Volume 912 at Page 185, Deed Records of Anderson County, Texas.



 

23.       An undivided 3/4 interest in and to the oil, gas and other minerals in
and under a   912 acre tract of land located on the J. I. Aguilera Grant, A-5,
in Anderson County, Texas described in an Oil, Gas and Mineral Lease executed by
William R. Cady, et al to Weaver Oil & Gas Corporation dated 11-15-1978 of
record in Volume 893 at Page 625, Deed Records of Anderson County, Texas.



 

24.       An undivided 3/4 interest in and to the oil, gas and other minerals in
and under a  200.15 acre tract of land being part of an 840.15 acre tract of
land located on the J. I. Aguilera Grant, A-5, in Anderson County, Texas
described in an Oil, Gas and Mineral Lease executed by William R. Cady, et al to
Moseley Petroleum  Corporation dated 02-26-1980 of record in Volume 912 at Page
235, Deed Records of Anderson County, Texas.



 

25.       An undivided 3/4 interest in and to the oil, gas and other minerals in
and under a  640 acre tract of land being part of an 840.15 acre tract of land
located on the J. I. Aguilera Grant, A-5, in Anderson County, Texas described in
an Oil, Gas and Mineral Lease executed by William R. Cady, et al to Moseley
Petroleum  Corporation dated 02-26-1980 of record in Volume 912 at Page 235,
Deed Records of Anderson County, Texas.



 

26.       An undivided 1/2 interest in and to the oil, gas and other minerals in
and under a  193.823 acre tract of land being part of a 698.4 acre tract of land
located on the J. I. Aguilera Grant, A-5, in Anderson County, Texas described in
an Oil, Gas and Mineral Lease executed by William R. Cady, et al to Valero
Producing Company dated 12-21-1983 of record in Volume 1017 at Page 21, Land
Records of Anderson County, Texas.




 

 

